IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                       )
                                        )
        V.                              )       I.D.: 2004004125
                                        )
ERIC TEEL,                              )
                                        )
               Defendant.               )

                                       ORDER

        This 1st day of September, 2022, the Court hereby finds:

        1.     Mr. Teel has filed two pro se motions. One is styled a motion for post-

conviction relief (“Rule 61 motion”), the other is styled a motion to correct an illegal

sentence (“Rule 35 motion”). Both say the same thing and neither make out a case

for relief. His Rule 61 motion is denied because he has not made out a claim of

ineffective assistance of counsel. His Rule 35 motion is denied because his sentence

was not illegal.

        2.     Mr. Teel pled guilty to possession of a firearm by a person prohibited

(“PFBPP”) and a single count of harassment. Pursuant to the terms of the plea

agreement, he was sentenced immediately to 10 years in prison, the minimum

mandatory for a conviction of PFBPP with a prior record that includes two “violent”

felonies.1



1
    See 11 Del. C. §1448(e)(1)(c).
                                            1
      3.     Mr. Teel’s complaint has to do with his prior convictions, both violent

felonies. He has no dispute but that he was convicted previously of stalking, a

violent felony.2 His complaint has to do with a 2008 conviction for possession with

intent to deliver marijuana.3

      4.     Mr. Teel says that possession with intent to deliver marijuana is no

longer considered a “violent felony” under section 4201(c). From this precarious

assumption, he wants to argue that he does not have two violent felony convictions,

but only one, thus subjecting him to a 5 year minimum mandatory, not 10.

      5.     But his assumption, like so many, is in error. As Mr. Teel explains, he

was convicted previously of possession with intent to distribute marijuana, in

violation of 16 Del. C. §4752. That offense, to this day, remains on the list of

“violent” felonies that trigger the enhanced/mandatory sentences of 11 Del. C.

§1448(e).

      6.     In fairness, it may not be Mr. Teel who is in error, but the “authority”

he has relied on. Mr. Teel has appended a “summary of drug offenses” that appears



2
  11 Del. C. §4201(c).
3
  It has since been learned that the immediate sentencing form calls this offense
“possession within a school zone” but that is not what the conviction was for. Both
the State and defense counsel have agreed that they understood the second “violent
felony” for sentencing purposes was possession with intent to deliver. Indeed,
defendant does not claim otherwise. See Motion for Correction of Illegal Sentence
p. 2 (“To my knowledge, the actual conviction was possession w/intent for
marijuana.”).
                                         2
to be some sort of home brewed synopsis of the mandatory statutes, typed up for the

benefit of pro se inmates. He has highlighted a portion that says, in part, “if you

have past drug convictions, those drug convictions can no longer be used to up the

felony charge to any higher degree, nor can they be used to impose a greater sentence

against you.”4

      7.     Well, that is sort of correct, but not quite. Way back when, a second

offense for drug dealing did indeed “up” the felony charge to a higher degree and

also triggered a mandatory sentence. Those enhanced penalty laws in Title 16 were

indeed repealed in 2011.5

      8.     But a repeal of some of the more draconian aspects of the drug laws did

not amount to a complete renunciation of the offenses generally or declare some

general absolution. Section 4201(c), defining “violent felonies,” underwent a huge

expansion in 1996, defining about 70 different offenses as “violent,” with substantial

reverberations in the sentencing laws. Most significantly, those offenses impacted

the minimum sentence that judges were required to impose when the defendant

qualified as a habitual offender.6 Prior violent felonies in effect turned some habitual

offender sentencing into mandatory minimums.




4
  D.I. 11 attachment.
5
  78 Del. Laws, ch. 13 (2011).
6
  See generally 11 Del. C. §4214.
                                           3
      9.     But the term “violent felony” does not only impact habitual offender

sentencing. It also impacts the person prohibited statute. And the Legislature has

not removed the former offense of delivery or possession with intent to deliver

controlled substances from the list of violent felonies.7     Indeed, the jailhouse

information Mr. Teel appended to his pleading informs the reader that drug dealing

remains a violent felony and that “if there are Lawyers who are advising you that

drug dealing is not a violent felony (simply because the habitual offender guidelines

have been changed regarding drug crimes), then this lawyer is peddling FALSE

information to you.” Indeed.8

      10.    Defendant’s prior conviction for possession with intent to distribute

marijuana was, and remains, a violent felony as defined by the Delaware Code.




7
  11 Del. C. §4201(c).
8
  Mr. Teel writes that his 2008 conviction for possession with intent to distribute
marijuana involved only 3 grams of the drug. Taking him at his word, the Court can
only point out that when the General Assembly passes mandatory sentencing laws,
it leaves the Court with no choice but to impose the sentence and no option to
consider the nuances he raises. The Court may sympathize with Mr. Teel’s
misfortune, but the Court is powerless to do anything about it. Mr. Teel may have
some avenue for relief from the legislative or the executive branch, but those two
branches have effectively foreclosed further consideration of his plight by the
judiciary.
                                         4
      For the reasons state above, Defendant’s Rule 61 and Rule 35 motions are

hereby DENIED.

      IT IS SO ORDERED.




                                    Charles E. Butler, Resident Judge


cc:   Nichole W. Warner, Esquire
      Raymond D. Armstrong, Esquire
      Mr. Eric Teel




                                      5